Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Preliminary Amendment filed 2 June 2020 has been entered. Claims 1-24 are pending, of which claims 15-20 are withdrawn from consideration as discussed in the Election/Restrictions section below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-14 and 21-24, and Species A (shown in Fig. 3) in the reply filed on 14 April 2021 is acknowledged. Initially regarding the election of Invention I, the election of is made without traverse. However, in electing Invention I, the Applicant states, “Applicant submits that the Office action intended to indicate that claims 1 and 15 link Groups I and II, as claims 1 and 13 are already both identify to be in Group 1”. The examiner notes that claim 15 depends requires all the features of claim 13, and thus claim 13 has been properly identified as a linking claim. Thus, the restriction requirement between Inventions I and II is subject to the nonallowance of claim 13. Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Turning to the species election, Applicant's election with traverse of Species A in the reply filed on 14 April 2021 is acknowledged.  The traversal is on the ground(s) that “none of the pending claims are directed to the differences in shapes and/or flow patterns of the identified Species”.  In view of MPEP 808.01(a), which states, “In applications where only generic claims are presented, restriction  The presently pending generic claims do not require an unduly extension and burdensome search as a result of being generic to all species. The election of species requirement as set forth in the action of 25 January 2021 is therefore withdrawn. However, the examiner further notes that MPEP 808.01(a) states, “If applicant presents species claims to more than one patentably distinct species of the invention after an Office action on only generic claims, with no restriction requirement, the Office may require the applicant to elect a single species for examination.” The examiner therefore may require the applicant to elect a single species for examination in the event the applicant at some time in the future presents claims direct to more than one patentably distinct species. 
Drawings
The drawings are objected to because the left of the two reference characters “32” in Fig. 1 should be replaced with “31”. The reference characters “31” and “32” indicate first and second guide assemblies, respectively, and the left guide assembly in Fig. 1 is the ‘first’ guide assembly consistent with Fig. 2.  
The drawings are objected to because the reference character “22” in Fig. 3 does not indicate a side of the blade opposite side “21”. That is, “22” is described as a side opposing side “21” (see, e.g., Fig. 1), yet Fig. 3 shows “22” as indicating an edge of the blade. The examiner suggests deleting the reference character “22” in Fig. 3.
The reference character “88” in Fig. 3 does not appear to indicate any fluid providing structure (compare Fig. 3 with Fig. 4, e.g.). Therefore, the reference character “88” in Fig. 3 should be deleted.
The drawings are objected to because the reference character “10” in Figs. 4 and 5 does not indicate a circular saw. The reference character “10” should be deleted from these figures. Likewise, if 
The drawings are objected to because various different guide pads are all referred to with the reference character “60”. Different species of guide pads should not have the same reference character. The examiner suggests the use of reference characters 60, 160, 260, etc. to indicate different guide pads. Note that the specification may need to be amended accordingly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 14, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites, “wherein the second subset particle size range is greater than the first subset particle size range”. This recitation is indefinite because it is unclear how to determine whether one range is greater than another, as ranges can be compared in multiple ways. For example, must the spread of the second subset particle size range be greater than the spread of the first subset particle size range? In this example, a range of 10 to 100 would be considered as greater than a range of 80 to 100. Must the maximum of the second subset particle size range be greater than the maximum of the first subset particle size range? If this interpretation is intended, it is unclear how this limitation is not redundant in view of the final two lines of the claim specifying particle size values of the ranges. Must any value in the second subset particle size range be greater than any value in the first subset particle size range? Does this limitation prohibit overlap between the two size ranges? For example, does this limitation prohibit the first subset particle size range from including 200 microns if the second subset particle seize range is at least 200 microns?  
Claim 14 at the final paragraph recites, “wherein the first guide assembly and the second guide assembly include the guide assembly of claim 13”. This recitation is indefinite because it is unclear whether the first and second guide assemblies must cumulatively include the guide assembly of claim 13 (such that claim 14 is satisfied if, e.g., the first guide assembly but not the second guide assembly includes the guide assembly of claim 13), or whether the first and second guide assemblies must each include the guide assembly of claim 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 4,316,834 to Ueda et al.
Regarding claim 1, Ueda discloses a circular saw blade guide pad (see Fig. 1, where the pad includes pad body 51; note that consistent with MPEP 2111.02 the body of claim 1 fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble’s recitation of ‘circular saw blade guide pad’ merely states the purpose or intended use of the inventive pad, rather than any distinct definition of any of the claimed invention’s limitations, such that the preamble of claim 1 is not considered a limitation and is of no significance to claim construction; as a result, the preamble of claim 1 is not interpreted as requiring that the pad have any particular geometry, e.g.), comprising: 
a pad body 51, wherein the pad body 51 includes a pad material (the term ‘pad’ in the phrase ‘pad material’ is interpreted as a name of the material, rather than as a limiting the ‘pad material’ to be some particular type of material; see col. 1, lines 30-46 describing a pad material that includes graphite particles), and further wherein the pad body 51 defines a guide surface (in Fig. 1, an upper, exposed surface of the pad body 51 is a guide surface, at least when the pad body 51 is positioned adjacent a saw blade) configured to contact a circular saw blade (the guide surface of the pad body 51 is ‘configured to contact a circular saw blade’ because it has an exposed, planar surface, such that a user can position the 
(i) a first plurality of small graphite particles (see the ‘fine graphite powder’ of col. 1, lines 35-46; see also the “—425” column in Table 1 at cols. 5 and 6), wherein a first threshold fraction of the first plurality of small graphite particles defines at most a first threshold particle size (see col. 1, lines 40-42 and Note *1 in Table 1; the first threshold particle size is less than 32 microns; the first plurality of small graphite particles necessarily includes some ‘first threshold fraction’ that is less than 32 microns because consistent with claim 3, 100 wt% of the first plurality of small graphite particles can be the ‘first threshold fraction’ – all the graphite particles less than 32 microns can be considered as the ‘first plurality of small graphite particles’); 
(ii) a second plurality of large graphite particles (see the ‘coarse graphite powder’ of col. 1, lines 35-46; see also the “—145~ +350” column in Table 1 at cols. 5 and 6 ), wherein a second threshold fraction of the second plurality of large graphite particles defines at least a second threshold particle size (see col. 1, lines 38-40; the second threshold particle size can be32 microns; the second plurality of large graphite particles necessarily includes some ‘fraction’ that is at least 32 microns because consistent with claim 7, 100 wt% of the second plurality of large graphite particles can be the ‘second threshold fraction’ – all the graphite particles of at least 32 microns can be considered as the ‘second plurality of large graphite particles’; alternatively, in Table 1, the ‘second threshold particle size’ is 44 microns per note *1), wherein the second threshold particle size is greater than the first threshold particle size (see the grain sizes of the particles in col. 1, lines 35-46 – 32 microns is greater than less than 32 microns; additionally, see note *1 in Table 1); and 

Regarding claim 2, Ueda discloses that the first plurality of small graphite particles defines a first weight percentage of the pad material (see col. 1, lines 35-46; see also, e.g., Sample No. 4 in Table 1, where the “— 425” column corresponds to the first plurality of small graphite particles), wherein the first weight percentage of the pad material is at least 10 wt% and at most 60 wt% of the pad material (see col. 1, lines 35-46; see also, e.g., Sample No. 4 in Table 1, where the “—425” column corresponds to the first plurality of small graphite particles).  
Regarding claim 3, Ueda discloses that the first threshold fraction of the first plurality of small graphite particles is at least 70 wt% and at most 100 wt% of the first plurality of small graphite particles (the first threshold fraction is 100 wt% when all particles less than 32 microns are grouped into the first plurality of small graphite particles).  
Regarding claim 4, Ueda discloses that a ratio of the first threshold particle size to the second threshold particle size is at least 0.1 and at most 0.8 (relative to, e.g., Sample No. 4 in Table 1 as described at note *1, the ratio of 32 microns to 44 microns is 0.73, which is within the claimed range).  
Regarding claim 5, Ueda discloses that the first threshold particle size is at least 25 microns and at most 140 microns (see note *1 in Table 1 describing the first threshold particle size as being 32 microns).  
Regarding claim 6, Ueda discloses that the second plurality of large graphite particles defines a second weight percentage of the pad material (see col. 1, lines 35-46; see also, e.g., Sample No. 4 in Table 1, where the “— 145~ to +350” column corresponds to the second plurality of large graphite 
Regarding claim 7, Ueda discloses that the second threshold fraction of the second plurality of large graphite particles is at least 50 wt% and at most 100 wt% of the second plurality of large graphite particles (the second threshold fraction is 100 wt% when only particles of at least the second threshold particle size are considered as members of the second plurality of large graphite particles).  
Regarding claim 10, Ueda discloses that the resin material includes at least one of: (i) a polymeric resin material; (ii) a cross-linked polymeric resin material; (iii) an epoxy resin material; (iv) a phenol formaldehyde resin material; (v) a phenolic resin material; and (vi) a phenolic resin material that includes methacrylate-functionalized silicates (see col. 2, lines 53-54).  
Regarding claim 11, Ueda discloses that the resin material defines at least 10 wt% and at most 100 wt% of the remainder of the pad material (e.g., in Sample No. 4 of Table 1, the resin material defines 30 wt% of the entire pad material, and the remainder of pad material is 43 wt%, such that the resin material defines 70 wt% of the remainder of the pad material).  
Regarding claim 12, Ueda discloses that the at least one additional component further includes at least one of: (i) fiberglass; (ii) formaldehyde; (iii) magnesium oxide; (iv) mica; (v) mineral fiber; and (vi) woolastonite (e.g., the sericite of col. 3, lines 40-42 is a type of mica).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,316,834 to Ueda et al.
Regarding claim 9, Ueda discloses that the second plurality of large graphite particles includes a first subset of large graphite particles that defines a first subset particle size range and a second subset of large graphite particles that defines a second subset particle size range, wherein the second subset particle size range is greater than the first subset particle size range (the second plurality of large graphite particles are not all identically sized, and thus the second plurality of large graphite particles can be divided into two subsets based on their sizes; e.g., in Table 1, since the second plurality of large graphite particles include sizes from 44 to 80 microns, the first subset can be 44 to 60 microns such that the first subset particle size range is 16 microns, and the second subset can be 60 to 80 microns such that the second subset particle size range is 20 microns; indeed, the subset particle size ranges could even be selected to overlap). 
Ueda fails to disclose that the second threshold particle size is at least 100 microns and at most 400 microns as required by claim 8, and that the first subset particle size range is at least 100 microns and at most 200 microns, and wherein the second subset particle size range is at least 200 microns as required by claim 9.
Nonetheless, Ueda discloses that the particles sizes of the first and second pluralities of graphite particles constitute a result effective variable because these particle sizes achieve the recognized result of simultaneously enhancing both wear resistance and sliding characteristics of a sliding element (see Ueda at col. 1, lines 47-62). Indeed, Ueda explicitly states, “the size of these particles … must be selected so as to simultaneously enhance the wear resistance and sliding characteristic” (see col. 1, lines 51-54). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the pad material of Ueda by selecting second threshold particle size to be at least 100 microns and at most 400 microns, and by selecting the range of second threshold particle sizes such that the first In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Ueda includes an explicit teaching that selecting the size of the particles should be performed to enhance both wear resistance and sliding characteristics. One of ordinary skill in the art, therefore, would be motivated to optimize the sizes of the second plurality of large graphite particles for the particular application of the pad material, such that the exact balance of wear resistance and sliding characteristics are optimized for the particular application at hand. One of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed ranges because Ueda includes an explicit teaching suggesting the need to select the sizes of the second plurality of large particles, suggesting that the second particle size can be varied, and because one of ordinary skill in the art would expect the optimal particle sizes for the pad material to change depending on the particular application of the pad material. Still further, the claimed ranges do not appear to be critical because the present specification explicitly teaches that a variety of other, alternative ranges are also suitable (see the present specification beginning at page 13, line 22 regarding the second threshold particle size not being critical and see the present specification beginning at page 14, line 12 regarding the subset particle size ranges not being critical).
Claims 1, 13, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,920,846 to Duginske et al. in view of US Pat. No. 4,316,834 to Ueda et al.
Regarding claim 1, Duginske discloses a circular saw blade guide pad 46 (note that consistent with MPEP 2111.02 the body of claim 1 fully and intrinsically sets forth all of the limitations of the 
a pad body 46 (see Fig. 5), wherein the pad body 46 includes a pad material (see col. 2, lines 15-20), and further wherein the pad body 46 defines a guide surface configured to contact a circular saw blade (relative to Fig. 5, the top surface is ‘configured to contact a circular saw blade’ because it is an exposed planar surface – the pad body 46 can be installed adjacent a circular saw blade with the top surface relative to Fig. 5 adjacent the blade, at least when provided with suitable a pad holder), wherein the pad material includes: 
graphite particles (see col. 2, lines 15-20); and 
(iii) at least one additional component that defines a remainder of the pad material (the at least one additional material including the phenolic resin of col. 4, lines 23-25), wherein the at least one additional component includes a cured resin material (see col. 4, lines 23-27 and Fig. 5), wherein the cured resin material is bound to the graphite particles to define the pad body 46 (see col. 4, lines 23-27 and Fig. 5).
Regarding claim 13, Duginske discloses a circular saw guide assembly (including holder 40 and pads 46 and 47; note that guiding a circular saw is merely an intended use of the claimed assembly – e.g., the claim does not require any circular saw blade; the guide assembly of Duginske is detachable via the set screw 51 shown in Fig. 3, such that the guide assembly of Duginske is installable on a circular saw), the guide assembly comprising: 
a guide arm 43; and 
substantially of claim 1 (see the discussion of Duginske’s teachings related to claim 1 above; see also the modification of Duginske below), wherein the guide pad 46 is operatively attached to the guide arm 43 (see Fig. 3).  
Regarding claim 21, Duginske discloses that the pad body 46 further includes a support fabric 56 (see the canvas fabric of col. 4, lines 27-31).  
Regarding claim 22, Duginske discloses at least one of: (i) the support fabric 56 is embedded within the pad body 46; (ii) the pad body 46 is operatively attached to the support fabric 56; and (iii) the pad body 46 is adhered to the support fabric 56 (see Fig. 5).  
Regarding claim 23, Duginske discloses that the support fabric 56 includes at least one of: (i) a plant-based fabric; (ii) a synthetic fabric; (iii) a cotton fabric; (iv) a flax-fiber fabric; (v) a hemp-fiber fabric; and (vi) a poly (paraphenylene terephthalamide) fabric (canvas as disclosed at col. 4, lines 27-31 is understood by one of ordinary skill in the art as including a type of plant-based fabric).  
Regarding claim 24, Duginske discloses that the guide assembly further includes a support fabric 56 configured to at least one of support the pad body 46, provide shock absorption to the pad body 46, and decrease a potential for cracking of the pad body 46 (the fabric 56 at least supports the pad body 46; see Fig. 5).
Duginske is silent regarding the sizes of its graphite particles. Thus, Duginske fails to disclose that the pad material includes: (i) a first plurality of small graphite particles, wherein a first threshold fraction of the first plurality of small graphite particles defines at most a first threshold particle size; and (ii) a second plurality of large graphite particles, wherein a second threshold fraction of the second plurality of large graphite particles defines at least a second threshold particle size, wherein the second threshold particle size is greater than the first threshold particle size; and that the resin material is bound to the graphite particles of the first plurality of small graphite particles and to the second plurality of large graphite particles, all as required by claim 1
Ueda is in the field of endeavor of guide pads (a guide pad is at type of sliding element), and is also pertinent to the problem of providing a low friction, long wearing sliding element. Ueda teaches pad material that includes  (i) a first plurality of small graphite particles (see the ‘fine graphite powder’ of col. 1, lines 35-46; see also the “—425” column in Table 1 at cols. 5 and 6), wherein a first threshold fraction of the first plurality of small graphite particles defines at most a first threshold particle size (see col. 1, lines 40-42 and Note *1 in Table 1; the first threshold particle size is less than 32 microns; the first plurality of small graphite particles necessarily includes some ‘first threshold fraction’ that is less than 32 microns because consistent with claim 3, 100 wt% of the first plurality of small graphite particles can be the ‘first threshold fraction’ – all the graphite particles less than 32 microns can be considered as the ‘first plurality of small graphite particles’); and (ii) a second plurality of large graphite particles (see the ‘coarse graphite powder’ of col. 1, lines 35-46; see also the “—145~ +350” column in Table 1 at cols. 5 and 6 ), wherein a second threshold fraction of the second plurality of large graphite particles defines at least a second threshold particle size (see col. 1, lines 38-40; the second threshold particle size can be 32 microns; the second plurality of large graphite particles necessarily includes some ‘fraction’ that is at least 32 microns because consistent with claim 7, 100 wt% of the second plurality of large graphite particles can be the ‘second threshold fraction’ – all the graphite particles of at least 32 microns can be considered as the ‘second plurality of large graphite particles’; alternatively, in Table 1, the ‘second threshold particle size’ is 44 microns per note *1), wherein the second threshold particle size is greater than the first threshold particle size (see the grain sizes of the particles in col. 1, lines 35-46 – 32 microns is greater than less than 32 microns; additionally, see note *1 in Table 1); and wherein cured resin material is bound to the first plurality of small graphite particles and to the second plurality of large graphite particles to define a pad body 51 (see Fig. 1 and col. 4, lines 57-64).  Ueda teaches that providing a sliding element with both small graphite particles and large graphite particles is 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the pad material of Duginske with both a first plurality of small graphite particles and a second plurality of large graphite particles in view of the teachings of Ueda. This modification is advantageous because providing a pad material with both small and large pluralities of graphite particles enhances both wear resistance and sliding characteristics, while also keeping heat generation inconsiderable. 
Claims 1, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5,497,684 to Martin in view of US Pat. No. 4,920,846 to Duginske et al. and US Pat. No. 4,316,834 to Ueda et al.
Regarding claim 1, Martin discloses a circular saw blade guide pad 33 (see Figs. 2 and 4), comprising: a pad body (see Figs. 2 and 4), wherein the pad body includes a pad material (the pad body necessarily includes some pad material, since every mass includes some material), and further wherein the pad body defines a guide surface configured to contact a circular saw blade 20 (relative to Fig. 4, the guide surface is the surface of the pad 33 facing the blade 20).
Regarding claim 13, Martin discloses a circular saw guide assembly (see Fig. 2), the guide assembly comprising: a guide arm 26; and the guide pad 33 substantially of claim 1 (see the teachings of Martin related to claim 1 above; see also the modifications of Martin below), wherein the guide pad 33 is operatively attached to the guide arm 26 (see Figs. 2 and 4).  
Regarding claim 14, Martin discloses a circular saw (see Fig. 1), comprising: at least one circular saw blade 20 defining a first blade side and an opposed second blade side (left and right facing sides relative to Fig. 4, respectively); a first guide assembly (including arm 27 and pad 33) positioned on the first blade side (see Fig. 4); and a second guide assembly (including arm 26 and pad 33) positioned on substantially of claim 13 (see Fig. 4 and the discussion of claim 13 above).
Martin is silent regarding the material from which its guide pad is constructed. Thus, Martin fails to disclose: wherein the pad material includes: (i) a first plurality of small graphite particles, wherein a first threshold fraction of the first plurality of small graphite particles defines at most a first threshold particle size; (ii) a second plurality of large graphite particles, wherein a second threshold fraction of the second plurality of large graphite particles defines at least a second threshold particle size, wherein the second threshold particle size is greater than the first threshold particle size; and (iii) at least one additional component that defines a remainder of the pad material, wherein the at least one additional component includes a cured resin material, wherein the cured resin material is bound to the first plurality of small graphite particles and to the second plurality of large graphite particles to define the pad body, all as required by claim 1.
First, Duginske teaches pad material for a saw blade guide pad that includes: graphite particles (see col. 2, lines 15-20); and (iii) at least one additional component that defines a remainder of the pad material (the at least one additional material including the phenolic resin of col. 4, lines 23-25), wherein the at least one additional component includes a cured resin material (see col. 4, lines 23-27 and Fig. 5), wherein the cured resin material is bound to the graphite particles to define the pad body 46 (see col. 4, lines 23-27 and Fig. 5). Duginske teaches that its pad material is advantageous for a variety of reasons including minimizing heat build-up, which increases blade life, not damaging blade teeth due to inadvertent strikes, and quitter running (see col. 61, line X to col. 5, line 44).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the pad material of the pad bodies of Martin as the graphite and resin materials taught by Duginske. This modification is advantageous for a variety of reasons including minimizing heat build-up, which increases blade life, not damaging blade teeth due to inadvertent strikes, and quitter running.
claim 1. 
Second, Ueda is in the field of endeavor of guide pads (a guide pad is at type of sliding element), and is also pertinent to the problem of providing a low friction, long wearing sliding element. Ueda teaches pad material that includes  (i) a first plurality of small graphite particles (see the ‘fine graphite powder’ of col. 1, lines 35-46; see also the “—425” column in Table 1 at cols. 5 and 6), wherein a first threshold fraction of the first plurality of small graphite particles defines at most a first threshold particle size (see col. 1, lines 40-42 and Note *1 in Table 1; the first threshold particle size is less than 32 microns; the first plurality of small graphite particles necessarily includes some ‘first threshold fraction’ that is less than 32 microns because consistent with claim 3, 100 wt% of the first plurality of small graphite particles can be the ‘first threshold fraction’ – all the graphite particles less than 32 microns can be considered as the ‘first plurality of small graphite particles’); and (ii) a second plurality of large graphite particles (see the ‘coarse graphite powder’ of col. 1, lines 35-46; see also the “—145~ +350” column in Table 1 at cols. 5 and 6 ), wherein a second threshold fraction of the second plurality of large graphite particles defines at least a second threshold particle size (see col. 1, lines 38-40; the second threshold particle size can be 32 microns; the second plurality of large graphite particles necessarily includes some ‘fraction’ that is at least 32 microns because consistent with claim 7, 100 wt% of the second plurality of large graphite particles can be the ‘second threshold fraction’ – all the graphite 1), wherein the second threshold particle size is greater than the first threshold particle size (see the grain sizes of the particles in col. 1, lines 35-46 – 32 microns is greater than less than 32 microns; additionally, see note *1 in Table 1); and wherein cured resin material is bound to the first plurality of small graphite particles and to the second plurality of large graphite particles to define a pad body 51 (see Fig. 1 and col. 4, lines 57-64).  Ueda teaches that providing a sliding element with both small graphite particles and large graphite particles is advantageous because both wear resistance and sliding characteristics are enhanced, and also because heat generation is kept inconsiderable (see col. 1, lines 47-62; see also col. 2, lines 20-25).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the pad material of Martin, as modified, with both a first plurality of small graphite particles and a second plurality of large graphite particles in view of the teachings of Ueda. This modification is advantageous because providing a pad material with both small and large pluralities of graphite particles enhances both wear resistance and sliding characteristics, while also keeping heat generation inconsiderable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724